       Case 1:19-cv-01238-ADA Document 168 Filed 08/24/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION
FINTIV, INC.                              §
                                          §     CIVIL NO:
vs.                                       §     AU:19-CV-01238-ADA
                                          §
APPLE INC.                                §

        ORDER SETTING MARKMAN HEARING BY ZOOM
       IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MARKMAN HEARING BY ZOOM on Friday, August 28, 2020 at 10:00 AM. A link to the
Zoom hearing will be sent by e-mail.

       IT IS SO ORDERED this 24th day of August, 2020.




                                          ______________________________
                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE
